Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-357
                      Lower Tribunal No. F99-34693
                          ________________


                             Rillio Baptiste,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Rillio Baptiste, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.